Waterman, P. J. The question presented for our consideration in this case is, whether a justice of the peace has jurisdiction of an action of forcible entry by a landlord against his tenant, when the rent reserved in the lease is more than $200. The jurisdiction of justices of the peace in actions of forcible entry and detainer does not depend upon Chapter 79 of the Eevised Statutes, entitled “ Justices and Constables,” but is conferred by Chapter 57, entitled “ Forcible Entry and Detainer.” The last named chapter confers jurisdiction upon justices of the pea'ce in this class of cases without reference to the value of the premises sought to be recovered, and in proceedings by landlord against tenants when the foundation of the action is rent in arrear, without reference to the amount of rent reserved, or concerning which default has been made. In actions of forcible entry and detainer no sum or amount of money is directly involved; the right to possession is alone in question. Johnson v. Baker, 38 Ill. 93; Muftalin v. Misner, 70 Ill. 205; Thompson v. Sornberger, 59 Ill. 326; Spurck v. Forsyth, 40 Ill. 441; Smith v. Hoag, 45 Ill. 250; McGuirk v. Burry, 93 Ill. 118; Stillman v. Palis, 134 Ill. 532; Godard v. Lieberman, 18 Ill. App. 366 . The decisions upon the rule governing appeals from this court to the Supreme Court, in Jordan v. Davis, 108 Ill. 336, Flagg v. Walker, 109 Ill. 494, and Cummins v. Holmes, 107 Ill. 552, have no application by analogy or otherwise to the question presented in this case. The right to an appeal from this court to the Supreme Court depends in certain cases upon the amount involved, or the amoufrt of the judgment; the jurisdiction of justices of the peace over actions of forcible entry and detainer does not depend upon an amount of any kind. The judgment of the Circuit Court will be affirmed. Judgment affirmed.